IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 183 MM 2014
                              :
               Respondent     :
                              :
                              :
           v.                 :
                              :
                              :
STEVEN D. GEBHART,            :
                              :
               Petitioner     :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of January, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.